Title: To Thomas Jefferson from Samuel Smith, 14 June 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Baltimore 14. June 1806
                        
                        You will do me the honor to recollect that Sometime in last Winter, I handed you an application from Coll.
                            Lowry, requesting a place in the Customs in Orleans,—he Still appears anxious to have an appointment there, and has
                            requested me to forward the inclosed Certificate from the Collector, Naval Officer & Surveyor of this Port,
                            respecting his Capacity for the Duties of the Office,—Coll. Lowry Presided at that City for Sometime is well acquainted
                            with the Climate and manners of the People—He is himself a Sober intelligent Capable Man, and a Gentleman of honor
                            & integrity—he is informed by Some person that there will Soon be a Vacancy there—
                        I mentiond to Genl. Wilkinson that It was believed by Some Gentlemen that he had had Some Influence on the
                            Mind of the Commissioners in their Construction of the Law respecting Claims to Land—to Convince me that he had not, he
                            has Sent me the inclosed Certificate It appears that he differed in Opinion with those on the Points in question—I am Sir
                        With the highest Respect your friend & Servt
                        
                            S. Smith
                            
                        
                    